173 Mich. App. 332 (1988)
433 N.W.2d 366
PEOPLE
v.
BURT
Docket No. 106414.
Michigan Court of Appeals.
Decided September 13, 1988.
Frank J. Kelley, Attorney General, Louis J. Caruso, Solicitor General, and Mark A. Gates, Prosecuting Attorney, for the people.
*333 Bruce K. Havens, for defendant.
Before: DANHOF, C.J., and CYNAR and G.R. DENEWETH,[*] JJ.
PER CURIAM.
Defendant is charged with negligent homicide. MCL 750.324; MSA 28.556. Plaintiff appeals by leave granted from Gratiot Circuit Court orders which granted defendant's motion in limine to permit the admission of evidence that the decedent failed to wear a safety belt. We reverse.
The decedent, Matthew Everdeen, died after a vehicle which he drove collided with a vehicle driven by defendant. Defendant allegedly failed to yield the right of way at a stop sign. Everdeen was not wearing a safety belt at the time of the accident.
A decedent's contributory negligence is not a defense to a negligent homicide charge. However, the jury may consider the conduct of the decedent or a third party in determining whether the defendant was negligent and whether the defendant's negligence was the proximate cause of the decedent's death. People v Clark, 295 Mich. 704, 708-709; 295 N.W. 370 (1940); People v Campbell, 237 Mich. 424, 430-432; 212 N.W. 97 (1927); People v Barnes, 182 Mich. 179; 148 N.W. 400 (1914); People v Phillips, 131 Mich. App. 486, 492; 346 NW2d 344 (1984); People v Ebejer, 66 Mich. App. 333, 339; 239 NW2d 604 (1976); People v Jeglum, 41 Mich. App. 247; 199 NW2d 854 (1972).
The above-cited cases concern whether the conduct of the victim or a third party caused an accident. Here, Everdeen's failure to wear a safety belt did not cause the accident. Defendant claims that evidence of Everdeen's failure to wear a *334 safety belt is admissible for the purpose of determining whether defendant's conduct was the proximate cause of Everdeen's death. We reject defendant's claim because the negligent homicide statute is designed to punish criminal conduct. Everdeen's failure to wear a safety belt is irrelevant to the determination of whether defendant is guilty of criminal conduct. People v Richardson, 170 Mich. App. 470; 428 NW2d 698 (1988). The evidence must be excluded.
Reversed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.